§
  JANELLE THOMPSON, CRNA,                                         No. 08-20-00059-CV
                                                  §
  Appellant,                                                         Appeal from the
                                                  §
  v.                                                                41st District Court
                                                  §
  GENESIS FONG,                                                 of El Paso County, Texas
                                                  §
  Appellee.                                                       (TC#2019DCV1550)



                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 29TH DAY OF SEPTEMBER, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.